 

 

Exhibit 10.1

 

[g30061kcimage002.gif]

 


ANNUAL MANAGEMENT BONUS PLAN

 

1.              PURPOSE

 

The purpose of this plan is to increase the rate of profitability growth of the
company by stimulating key employees to superior performance.  It reflects
Argosy’s Guiding Principles for Executive Compensation and provides a direct
link to company annual financial results and individual achievement of goals and
objectives.  To those ends, the bonus program provides incentive compensation
that is competitive with the industry and with other companies to attract,
motivate, and retain high performing individuals working together as a team and
to reward and recognize exceptional performance.

 

2.              DEFINITIONS

 

Unless the context otherwise requires, words and word groups as used herein
shall have the following meanings:

 

Company

 

Argosy Gaming Company

 

 

 

Property

 

Argosy Gaming Company Operating Subsidiary

 

 

 

Plan

 

Annual Management Bonus Plan for the Company

 

 

 

Plan Year

 

Each calendar year for which the Plan is authorized

 

 

 

Compensation Committee

 

A committee of the Board of Directors composed of directors of the Company who
are not employees of the Company or who are not otherwise eligible to
participate in the Plan

 

3.              ELIGIBILITY

 

Eligibility will be generally restricted to full-time key executives whose input
and actions are likely to have an effect on Company profitability.  A pro-rata
bonus payment may be awarded to an individual participating less than the full
calendar year.

 

1

--------------------------------------------------------------------------------


 

To be eligible to receive a bonus payout an individual  (i) must be actively
employed in an identified position in the plan year (ii) must be employed on
each payout date and (iii) cannot be on probation at the time of payout.

 

4.              OUTLINE OF THE PLAN

 

The incentive award for any participant will be determined by:

 

(1)                                  The Guideline Bonus established for his/her
position; this will be a fixed amount established by the CEO for each position. 
The guideline bonus will be paid when the company objectives have been
achieved.  Guideline Bonuses for Officers of the Company (generally as a percent
of base salary) will be approved by the Compensation Committee.

 

(2)                                  Corporate Performance.  A portion of the
guideline bonus will be directly based upon the performance of the Company. 
This portion will be established by the CEO prior to the start of each Plan year
and may vary by the participant’s level within the Company.  The amount of this
part of the bonus depends on actual corporate results achieved against approved
targets.

 

(3)                                  Property Performance.  A portion of the
guideline bonus will be directly based upon the performance of the Property for
property level participants.  This portion will be established by the CEO prior
to the start of each Plan year and may vary by the participant’s level within
the Company.  The amount of this part of the bonus depends on actual property
results achieved against approved targets.

 

5.     GUIDELINE BONUS AWARDS

 

The CEO will approve employees who will participate in the Plan, their entry
into the plan and their level of guideline bonus award.  The Compensation
Committee will review and approve the participation for Company Officers.

 

In general, the guideline bonus award will be in the range of 10% to 70% of the
participants’ annual base salary.

 

6.     CORPORATE PERFORMANCE

 

Corporate performance will normally be measured against achievements of
profitability and return on invested capital (ROIC) which are set by the CEO and
the Compensation

 

2

--------------------------------------------------------------------------------


 

Committee.   The profitability target will normally be consolidated Earnings
Before Interest, Tax, Depreciation and Amortization (EBITDA) in the Operating
Plan approved by the Board prior to the commencement of the Plan Year.   The
ROIC target will normally be consolidated Return On Invested Capital (ROIC) in
the Operating Plan approved by the Board prior to the commencement of the Plan
Year.

 

The targets will be determined prior to the beginning of each Plan Year.  At the
same time, the CEO and the Compensation Committee will set a threshold level
below which no bonus will be paid and a ceiling level which defines the maximum
award against corporate performance.

 

The target, threshold and the ceiling will be reviewed at the end of the Plan
Year and may be adjusted for special or significant unforeseen factors.  These
adjustments, if any, will be clearly defined and communicated to Plan
Participants.

 

For Example:

 

 

 

Actual
EBITDA

 

Actual
ROIC

 

Corporate Performance
Bonus Award Percentages

 

 

 

 

 

 

 

 

 

Threshold

 

$

235

M

10.5

%

0% of Guideline

 

 

 

 

 

 

 

 

 

EDITDA Target

 

$

250

M

11.3

%

100% of Guideline

 

 

 

 

 

 

 

 

 

Ceiling

 

$

265

M

11.9

%

150% of Guideline

 

 

In this example, if the EBITDA achieved was $235.4 million or less and the ROIC
achieved was 10.5% or less then no bonus award will be paid.

 

Intervening values will be determined by straight-line interpolation.

 

7.     PROPERTY PERFORMANCE

 

Property performance will normally be measured against achievements of
profitability and invested capital targets that are set by the CEO.   The
profitability target will normally be property EBITDA in the Operating Plan
prepared prior to the commencement of the Plan Year.   The invested capital
target will normally be property ROIC in the Operating Plan prepared prior to
the commencement of the Plan Year.

 

The targets will be determined prior to the beginning of each Plan Year.  At the
same time, the CEO will set a threshold level, below which no bonus will be paid
and a ceiling level which defines the maximum award against corporate
performance.

 

3

--------------------------------------------------------------------------------


 

The target, threshold and ceiling will be reviewed at the end of the Plan Year
and may be adjusted for special or significant unforeseen factors.  These
adjustments, if any, will be clearly defined and communicated to Plan
Participants.

 

 

For Example:

 

 

 

Actual
EBITDA

 

Actual
ROIC

 

Property Performance
Bonus Award Percentages

 

 

 

 

 

 

 

 

 

Threshold

 

$

15.6

m

17.7

%

0% of Guideline

 

 

 

 

 

 

 

 

 

EDITDA Target

 

$

18.3

m

20.1

%

100% of Guideline

 

 

 

 

 

 

 

 

 

Ceiling

 

$

19.6

m

21.2

%

150% of Guideline

 

 

In this example, if the property EBITDA achieved was $15.6 million or less and
the property ROIC achieved was 17.7% or less then no bonus award will be paid.

 

Intervening values will be determined by straight-line interpolation.

 

Bonus awards will be determined after annual business results are finalized.  
Bonus awards will be paid in two equal installments after the end of the
calendar year (50% in March, 50% in July).

 

8.     PAYMENT OF BONUS AWARDS

 

Bonus awards will be determined after annual business results are finalized.  
Bonus awards will be paid in two equal installments after the end of the
calendar year (50% in March, 50% in July).

 

Bonus Awards will be paid in cash, and will be calculated against actual base
salary received during the period for which the participant is eligible in the
relevant Plan year.

 

In the case of permanent disability, death or change of control a pro-rata share
of the bonus award for the year will be made.

 

 

9.     MANAGEMENT DISCRETIONARY BONUS

 

A Management Discretionary Bonus will be available to compensate other
management employees for their significant contribution to the profitability and
success of the property. Discretionary bonuses are paid quarterly and may not
exceed 10% of the individual’s quarterly salary.  All recommended discretionary
bonuses must be reviewed and approved by the Senior Vice President, Human
Resources.

 

4

--------------------------------------------------------------------------------


 

10.  ADMINISTRATION

 

The Plan will be adopted by the Compensation Committee of the Board of
Directors.  The Committee at their sole discretion may at any time and from time
to time amend, suspend or terminate the Plan in whole or in part.

 

The CEO shall interpret the Plan and make all determinations necessary or
desirable for its administration.

 

The decision of the CEO on any questions concerning the interpretation or
administration of the Plan will be final and conclusive.  Nothing in the Plan
will be deemed to give any officer or employee or his legal representative or
heirs any right to participate in the Plan or in any payment under the plan
except to such extent, if any, as the Compensation Committee may determine
pursuant to the provisions of the Plan.

 

This plan and all rights hereunder shall be subject to and interpreted by any
and all governmental laws and regulations including taxation that may exist from
time to time.

 

5

--------------------------------------------------------------------------------